oOo CO SN NHN Ww HE WY NH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30

 

 

Case 3:20-cv-05057-BHS Document 38-1 Filed 09/03/20 Page 1 of 2

THE HONORABLE JUDGE BENJAMIN SETTLE

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT TACOMA
JO ANNA LANG, personal representative )
of the estate of DICK LANG, Wife and )
Husband, adoptive parents of C.L., ) Case No.: 3:20-cv-05057
a minor child, and R.L., a minor child, )
JO ANNA LANG, guardian ad litem, for )
C.L. and RL, )
)
Plaintiffs, )
)
Vv. )
)
STATE OF WASHINGTON, )
DEPARTMENT OF SOCIAL AND )
HEALTH SERVICES (DSHS), CHILD )
PROTECTIVE SERVICES (CPS), et al., )
)
Defendants. )
PROPOSED ORDER

On September 2, 2020 Plaintiff's counsel requested a medical stay in
responding to several defense 12(b)(6) motions until September 30, 2020. The
reason are medical procedures and appointments at UCLA medical center in Los

Angles California.

PROPOSED ORDER - 1 Kevin L. Johnson, P.S., Attorney at Law
Westside Business Plaza

{405 Harrison Ave., Suite 204

Olympia, Washington 98502

(360) 753-3066

(360) 705-9377

 
Oo CO ~~ DB Ow Be WH WY

be NB NM NM NM RY OD DR OD ORD DRDO eee
aD © 6 JY WB FH SF WH NHN YF TFT HO Be aI HD AH BE WwW YP YF &

 

 

Case 3:20-cv-05057-BHS Document 38-1 Filed 09/03/20 Page 2 of 2

THEREFORE, IT IS ORDERED that plaintiffs' motion is granted,

and that the court will stay responses to 12(B)(6) motions until September 30,

 

2020.
Dated: September , 2020
The Honorable Benjamin Settle
United States District Court Judge
Western District of Washington
At Tacoma
PROPOSED ORDER - 2 Kevin L. Johnson, P.8., Attorney at Law

Westside Business Plaza

1405 Harrison Ave., Suite 204
Olympia, Washington 98502
(360) 753-3066

(360) 705-9377

 
